DETAILED ACTION

Claim 1 is pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11329817. This is a statutory double patenting rejection.

Instant Application – Claim 1
U.S. Patent No. 11329817 – Claim 1
1. A method of protecting data, the method comprising: determining, using one or more computing device processors, a file comprising content data stored on a computing system; generating, using the one or more computing device processors, index information for the file, wherein the index information comprises at least one of: a file path for a location of the file stored on the computing system, a hash value associated with at least one of the file or the content data comprised in the file, and a time of creation or modification of the file; transmitting, using the one or more computing device processors, the index information to a cloud system; executing, using the one or more computing device processors, a corruption operation on the file, the corruption operation comprising: executing, using the one or more computing device processors, a dividing operation on the file that divides the content data of the file into a plurality of data chunks, wherein a first data chunk comprised in the plurality of data chunks has a size that is different from a second data chunk comprised in the plurality of data chunks; adding, using the one or more computing device processors, a first corruptor to the first data chunk prior to executing a first encryption operation on the first data chunk, the first corruptor comprising one or more of a first alphanumeric character or a first symbolic character; executing the first encryption operation, using the one or more computing device processors, on the first data chunk comprised in the plurality of data chunks based on an encryption protocol; adding, using the one or more computing device processors, a second corruptor to the first data chunk after the first encryption operation, the second corruptor comprising one or more of a second alphanumeric character or a second symbolic character; adding, using the one or more computing device processors, a third corruptor to the second data chunk before a second encryption operation, the third corruptor comprising one or more of a third alphanumeric character or a third symbolic character; executing the second encryption operation, using the one or more computing device processors, on the second data chunk comprised in the plurality of data chunks based on the encryption protocol; adding, using the one or more computing device processors, a fourth corruptor to the second data chunk after the second encryption operation, the fourth corruptor comprising one or more of a fourth alphanumeric character or a fourth symbolic character; generating or assigning, using the one or more computing device processors, a first name for the first data chunk comprised in the plurality of data chunks; generating or assigning, using the one or more computing device processors, a second name for the second data chunk comprised in the plurality of data chunks; and generating, using the one or more computing device processors, a key associated with an order of the first data chunk and the second data chunk comprised in the plurality of data chunks.
1. A method of protecting data, the method comprising: determining, using one or more computing device processors, a file comprising content data stored on a computing system; generating, using the one or more computing device processors, index information for the file, wherein the index information comprises at least one of: a file path for a location of the file stored on the computing system, a hash value associated with at least one of the file or the content data comprised in the file, and a time of creation or modification of the file; transmitting, using the one or more computing device processors, the index information to a cloud system; executing, using the one or more computing device processors, a corruption operation on the file, the corruption operation comprising: executing, using the one or more computing device processors, a dividing operation on the file that divides the content data of the file into a plurality of data chunks, wherein a first data chunk comprised in the plurality of data chunks has a size that is different from a second data chunk comprised in the plurality of data chunks; adding, using the one or more computing device processors, a first corruptor to the first data chunk prior to executing a first encryption operation on the first data chunk, the first corruptor comprising one or more of a first alphanumeric character or a first symbolic character; executing the first encryption operation, using the one or more computing device processors, on the first data chunk comprised in the plurality of data chunks based on an encryption protocol; adding, using the one or more computing device processors, a second corruptor to the first data chunk after the first encryption operation, the second corruptor comprising one or more of a second alphanumeric character or a second symbolic character; adding, using the one or more computing device processors, a third corruptor to the second data chunk before a second encryption operation, the third corruptor comprising one or more of a third alphanumeric character or a third symbolic character; executing the second encryption operation, using the one or more computing device processors, on the second data chunk comprised in the plurality of data chunks based on the encryption protocol; adding, using the one or more computing device processors, a fourth corruptor to the second data chunk after the second encryption operation, the fourth corruptor comprising one or more of a fourth alphanumeric character or a fourth symbolic character; generating or assigning, using the one or more computing device processors, a first name for the first data chunk comprised in the plurality of data chunks; generating or assigning, using the one or more computing device processors, a second name for the second data chunk comprised in the plurality of data chunks; and generating, using the one or more computing device processors, a key associated with an order of the first data chunk and the second data chunk comprised in the plurality of data chunks.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495